150 F.3d 1223
Teresita Moral BORJA, Petitioner,v.IMMIGRATION AND NATURALIZATION SERVICE, Respondent.Tomas Tabisula BRIONES, Petitioner,v.IMMIGRATION AND NATURALIZATION SERVICE, Respondent.
No. 97-70272, 97-70321.
United States Court of Appeals,Ninth Circuit.
Aug. 24, 1998.

ORDER
HUG, Chief Judge.


1
Upon the vote of a majority of nonrecused regular active judges of this court, it is ordered that these cases be reheard by the en banc court pursuant to Circuit Rule 35-3.  The three-judge panel opinions in Borja v. Immigration and Naturalization Service, 139 F.3d 1251 (9th Cir.1998) and Briones v. Immigration and Naturalization Service, 139 F.3d 1255 (9th Cir.1998) are withdrawn.


2
These cases are consolidated for rehearing en banc.